DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Margaret Burke (Reg. No. 34474) on 8/03/2022.
The application has been amended as follows: 
On lines 13-14 of claim 1, “one actuator providing coarse placement and one actuator providing fine placement” has been replaced with --one coarse actuator providing coarse placement and one fine actuator providing fine placement --. 
On line 22 of claim 1, “wherein the MR-based tracking units is operated” has been replaced with –wherein the MR-based tracking units are operated--. 
On line 23 of claim 1, “with spatial resolution of ≤ 0.6 x 0.6 x 0.6 mm3” has been replaced with –with spatial resolution of less than or equal to 0.6 x 0.6 x 0.6 mm3--. 
On lines 2-3 of claim 2, “including an adaptive kinematic control framework that enhances the targeting accuracy of a tip of the instrument.” has been replaced with –including an adaptive kinematic control framework.--. 
On line 2 of claim 9, “wherein the master or slave actuator in the robot structure comprises” has been replaced with --wherein the master or slave actuator comprises--. 
On line 3 of claim 10, “in either a parallel or” has been replaced with –in either a parallel configuration or--.
On line 2 of claim 11, “wherein the slave actuator is connected” has been replaced with --wherein the robotic MRI-guided instrument placement system includes the master actuator and the slave actuator, and wherein the slave actuator is connected--. 
On line 2 of claim 12, “wherein each piston-actuator in the slave actuator” has been replaced with --wherein the robotic MRI-guided instrument placement system includes the slave actuator, and wherein each piston-actuator in the slave actuator--. 
On line 3 of claim 12, “at the master side” has been replaced with –at a master side--. 
On lines 2-3 of claim 13, “wherein the processor operates on a dynamic model and control algorithm for the plurality of actuators to provide various controls of the actuator,” has been replaced with --wherein the processor operates to provide controls of the actuator,--. 
On lines 3-4 of claim 33, “positioning a patient in the bore of an MRI device along with the robot body of claim 1;” has been replaced with --providing the robotic MRI-guided instrument placement system of claim 1, positioning a patient in a bore of an MRI device along with the robot body;--. 
On line 19 of claim 33, “a remote control” has been replaced with –the remote control--. 
On lines 19-20 of claim 33, “the operation” has been replaced with –operation--. 
On lines 26-27 of claim 33, “the tracked positional data” has been replaced with –tracked positional data--. 
On lines 2-3 of claim 34, “including the step of using an adaptive kinematic control framework that enhances the targeting accuracy of the catheter tip” has been replaced with --including the step of using an adaptive kinematic control framework.--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim has been amended via Examiner’s Amendment to incorporate additional language that further clarify the claim and the applicant’s arguments presented in the appeal brief filed 6/27/2022 are persuasive. Presently, independent claim 33 similarly overcomes the prior art of record and is allowable. For these reasons and the Examiner’s Amendment above, the application is in condition for allowance. Independent claims are directed to a magnetic resonance compatible robotic instrument system that includes a tracking system to direct placement of the instrument within a patient. In contrast to other robotic instrument systems of the prior art, the applicant’s invention includes a combination of features including MR-based tracking units that operate in multiple states using RLC coil circuits, as well as creating an anatomical roadmap with an endoscopic view of the device provided to the user of the robotic instrument. The claimed invention includes a set of claimed features that render the combined references utilized in the previous rejections a nonobvious combination that one of ordinary skill in the art would not have combined. Therefore the combination of features in the independent claims provide for the application being rendered allowable over the prior art and the applicant’s arguments persuasive. 
Further regarding claim 1, the applicant’s arguments are persuasive with respect to the prior art of record for the following reasons. Applicant’s persuasive arguments in the appeal brief of 6/27/2022 include:
“For the feature “having a gear or flexible connection to transfer translational motion to bi-directional rotation” the final Office action relies on Comber. It is noted that the gear or flexible connection” is part of a fluid-based actuator having at least one rolling diaphragm for fluid sealing.” Therefore, it is not seen that one of ordinary skill would have selected the gears of Comber to combine with the rolling-diaphragm-based hydrostatic actuators of Mikaiel and further position the modified actuators in the system of Pivotto.”
“For the feature of having more than one MR-based tracking units that are coils mounted to the tip of the instrument, the final Office action relies upon McMillan, specifically, 11 paragraphs cited in the final action. However, the tracking units of McMillan are not stated to be RLC tracking units (that is, including Resistor, Inductor L, Capacitor) as set forth in the claims. Further, McMillan positions one sensor 140 near the end of the instrument, and another along the length of the robot body (Para. [0189]). As described in the instant specification, [0013], “The tracking unit is a micro circuit comprised of resistor, inductor, and capacitor (RLC) elements, which can operate as MRI-based active or semi-active signal markers and enable the real-time, frequent, and continuous sampling of instrument positional tracking information with respect to the image coordinates.”   
“Further, even if McMillan taught these features, the combination of McMillan with Pivotto, Mikaiel, and Comber, would destroy the function of the hypothetical Pivotto/Mikaiel/Comber system. That is because Pivotto teaches that sensors on the end of the catheter are used to deliver patient physiological signals, not MR imaging information (Paras. [0417], [0418]). Thus, there is no motivation to replace the Pivotto physiological sensors with the MR tracking units of the present invention. If the physiological sensors were replaced with tracking sensors, the ability of the Pivotto system to measure various bodily functions through its physiological sensors would be destroyed.” 
Therefore the applicant’s arguments directed to the previous prior art references of record are persuasive. 
The prior art references teach to robotic catheter systems, medical instrument actuation devices, magnetic resonance-based tracking devices, and diagnostic imaging display systems. Each reference includes deficiencies towards the other prior art references that would make a combination of each of the prior art references utilized in the previous rejection of independent claim 1 nonobvious to one of ordinary skill in the art. Therefore, it would compromise the intended functions of these devices to combine the prior art references to form a device that teaches to the applicant’s claimed invention. The closest prior art references of record include:
1. Pivotto et al. (U.S. Pub. No. 20120184955) teaches to a system for controlling positioning of a catheter within a patient that includes a motor driven robotic system for manipulating the device. The reference teaches to a magnetic resonance compatible system that uses actuators made of non-ferromagnetic material that can push an instrument forward or backward with fine and coarse placement. The reference fails to further teach to MR-based tracking systems that utilize RLC circuit trackers, or a diagnostic imaging system that provides endoscopic image views of the device to a patient.
2. Mikaiel et al. (“Real-time MRI-guided Interventions Using Rolling-Diaphragm Hydrostatic Actuators,” ISMRM 24th Annual Meeting 2016. Vol 24 p. 1-3) teaches to a rolling-diaphragm based MR-compatible robotic system that uses actuators to manipulate a MR-compatible medical instrument within a patient and during an MRI procedure. The reference further teaches to movement of the medical instrument within the patient in both the push and pull direction in a way that could enable physicians to remotely perform real-time MRI-guided interventions. The reference fails to further teach to MR-based tracking systems that utilize RLC circuit trackers, or a diagnostic imaging system that provides endoscopic image views of the device to a patient.
3. McMillan et al. (U.S. Pub. No. 20130296737) teaches to a robotic interventional device for a minimally invasive surgical procedure for use with MRI imaging systems. The reference further teaches to real-time imaging during a procedure and the use of MR-based tracking units that are switchable between multiple states and provide a user with an indication of the tip of the medical instrument within the patient. The reference further fails to teach to MR-based tracking systems that utilize RLC circuit trackers, or a diagnostic imaging system that provides endoscopic image views of the device to a patient.
4. Hunter (U.S. Pub. No. 20150305650) teaches to a catheter navigation system for use with intra-operative MRI procedures with the generation of a 3-D anatomical roadmap and display for providing an endoscopic view from the tip of a tracked instrument. The reference further fails to teach to the robotic catheter actuation systems that are compatible with magnetic resonance imaging systems or the use of MR-based tracking systems that utilize RLC circuit trackers. 
5. Gray (U.S. Pub. No. 20060265049) teaches to sensors that utilize inductors, resistors, and capacitors that are used in combination with implanted stents within a patient. The use of these tracking features provides for optimized imageability during MR scanning using a passive resonant circuit. The reference further fails to teach to the robotic catheter actuation systems that are compatible with magnetic resonance imaging systems or the use of MR-based tracking systems in other forms of medical instruments such as catheters. 
For these reasons, independent claim 33 similarly overcomes the prior art of record and are allowable.
Dependent claims 2, 9-17, 19-23, 25-27, 30-32 and 34 are dependent upon independent claim 1 and therefore are also allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lichtenstein et al. (U.S. Pub. No. 20070265690) teaches to a system for position tracking using magnetic fields for use with medical instruments during a surgical procedure. The reference further teaches to the use of RLC circuits that enable electromagnetic energy-based tracking of the device based on the interaction with a magnetic field. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793        

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791